AO    245B (CASDRev. 02/18) Judgment in a Criminal Case for    Revocations                                        FILED

                                      UNITED STATES DISTRICT COUR                                                  OCT 0 fi 2018

                                            SOUTHERN DISTRICT OF CALIFORNIA                                CLERK, U.S Dl!')'rR,CT COURT
                                                                                                        SOUTHERN DISTR,     ·Of CALIFORNIA
               UNITED STATES OF AMERICA                             JUDGMENT IN ACRI                     1'/ALCASE                 DEPUTY
                                                                    (For Revocation ofProbation or Supervised Release)
                                                                    (For Offenses Committed On or After November          1, 1987)
                                 v.
                JULIAN ANTONIO SALAS (1)
                                                                       Case Number:        13CR1692-MMA

                                                                    Federal Defenders, Inc., by: Hootan Baigmohammadi
                                                                    Defendant's Attorney
REGISTRATION NO.                 37942298

o ·
THE DEFENDANT:

lZI    admitted guilt to violation ofal!egation(s) No.     1

D      was fonnd guilty in violation ofallegation(s) No.
                                                           �������
                                                                                                      after denial of guilty.

Accordingly, the court has adjudicated that the defendant is guilty ofthe following allegation(s):

Allegation Number                  Nature of Violation
                                   nv3, Unlawful use of a controlled substance and/or Failure to Test; VCCA (Violent Crime
                                   Control Act)




       Supervised Release is revoked and the defendant is sentenced as provided in page 2 through    2 ofthis judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

           IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.




                                                                    HONORABLE Michael M. Anello
                                                                    UNITED STATES DISTRICT JUDGE




                                                                                                                   13CR1692-MMA
AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

DEFEN DAN T :             JULIAN ANTONIO SALAS (1)                                                 Judgment - Page2 of2
CASE NUMBER:              13CR1692-MMA

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 Ten (I 0) months




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 lZl   The court makes the following recommendations to the Bureau of Prisons:
          1. Incarceration in the Western Region to facilitate family visitation.




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:


       D    as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
       D     on or before
       D    as notified by the United States Marshal.
       D     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on                                            to


 at    ������
                                          , with a certified copy of this judgment.



                                                                 UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STA TES MARSHAL




                                                                                                      l 3CR1692-MMA
